Citation Nr: 0328086	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-24 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for residuals of acne 
keloidalis nuchae of the occipital region and excision of 
sebaceous trichofolliculoma of the right temporal region, 
currently rated 50 percent disabling.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, awarded service connection 
and a 10 percent rating for a service-connected skin 
disability (residuals of acne keloidalis nuchae of the 
occipital region and excision of sebaceous trichofolliculoma 
of the right temporal region) and that denied service 
connection for scoliosis and a bilateral knee condition.  In 
October 2000, the RO increased the rating to 50 percent for 
the skin disability, effective from the date after separation 
from service.  The veteran testified before the undersigned 
Acting Veterans Law Judge presiding at a hearing of the Board 
at the RO in March 2003.  The veteran continues to seek 
service connection for scoliosis and a bilateral knee 
condition and an increased rating for the service-connected 
skin disability.

He veteran also seeks service connection for headaches and an 
increased rating for his service-connected low back condition 
(narrowing of L5-S1 of the lumbar spine and lumbar strain).  
It appears that the RO has informed the veteran of the 
evidence needed for these claims, but it has not yet issued a 
decision; these claims are referred to the RO for 
consideration, as appropriate.

The claims for a higher rating for a skin disability and for 
service connection for scoliosis are the subject of the 
REMAND portion of this decision.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
a bilateral knee disability has been obtained.

2.  The veteran does not have a bilateral knee disability as 
a result of active service. 


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's 
implementing regulations eliminated the well-grounded-claim 
requirement and provided that VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and the regulations also require VA to notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA must inform the claimant and the 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating decision, 
several letters from the RO, and a Statement of the Case.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002). Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain. 38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002). 

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  With regard to 
the claimed bilateral knee disability, the record does not 
disclose any additional evidence that could or should be 
obtained.  Therefore, no further specific notice is 
necessary.  Thus, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

The appellant contends that he current has a bilateral knee 
disability due to his activities during active service.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in- service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the service medical records do not show any 
complaint of or treatment for any knee pain or symptoms 
during service.  On a medical history report prior to 
separation from service, the veteran reported having cramps 
in his legs and popping of his knees when walking.  However, 
on his separation physical examination, except for keloids 
noted on the posterior of his neck, there were no significant 
or pertinent abnormalities; his lower extremities were 
normal.

On VA treatment in July 2000, the veteran reported popping 
out of the knees without any associated pain; the physical 
examination was normal.  

On VA examination in July 2000, the veteran described popping 
of the knees without swelling.  Examination showed no 
deformity, effusion, or increased warmth of the knees; tests 
were negative, and there was no joint line tenderness.  Knee 
X-rays were negative.  The diagnoses included bilateral knee 
pain.  

The veteran wrote in a December 2000 substantive appeal that 
his knee condition involved popping and pain from time to 
time.

At a hearing before a traveling section of the Board in March 
2003, the veteran testified that he had developed bilateral 
knee problems in service.  

Thus, the veteran has only been diagnosed with bilateral knee 
pain, but all VA examinations, including X-rays, have found 
the knees to be normal.  Absent evidence of a cognizable 
disability involving the knees, service connection must be 
denied.  There is no competent evidence of record showing 
that the veteran currently has a bilateral knee disorder or 
that any such disorder can be linked to service activities, 
and the veteran has therefore failed to satisfy the initial 
element of a service-connection claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of service connection for a bilateral knee 
disability.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

Additional development is needed with regard to the claims 
for a higher rating for a skin disability and for service 
connection for scoliosis.

A 50 percent rating has been in effect for the veteran's 
service-connected skin disability since his separation from 
service, and he now seeks a higher rating for this 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(when claim arises from original award of service connection, 
separate percentage ratings can be assigned for separate 
periods of time based on the facts found ("staged 
ratings")).  

The veteran testified before the Board in March 2003 that he 
received additional VA treatment, including surgery in late 
2002, for his skin disability.  Records of this treatment 
have not been obtained.  Pursuant to VA's duty to assist a 
claimant in obtaining relevant, identified medical records, 
these records must be obtained.  See 38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).

The Board notes that the veteran has stated that he received 
private dermatological treatment in November 2001.  The 
claims folder, however, contains records of private treatment 
by Dr. Tim Ioannides from November 2000.  On remand, the 
veteran should be asked to clarify whether he was referring 
to the treatment by Dr. Ioannides or has received additional 
private dermatological treatment since service.  The RO 
should then obtain copies of any private treatment records, 
including a complete set of records from Dr. Ioannides for 
treatment in November 2000.

In light of the recent surgery, the case must also be 
remanded to obtain a current VA examination assessing the 
current nature and severity of the skin disability.  

In addition, on the most recent VA examination in October 
2001, it was indicated that color photographs would be taken 
of the veteran's skin disability.  The record does not 
include any photographs from that examination.  Color 
photographs of the current severity of the veterans' skin 
disability are essential to review.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (3) (2003).  On remand, the new 
examination will include color photographs to be associated 
with the claims folder.

Finally, the Board notes that the regulations governing 
evaluations of skin disabilities have been recently revised.  
67 Fed. Reg. 49,590 (Sep. 16, 2002).  On remand, the RO 
should provide the veteran with notice of the revised 
criteria and should review the veteran's claim for an 
increased rating in light of both the old and new criteria, 
as pertinent. 

The veteran claims that he injured his low back in service 
and that he now has residual low back pain.  During service, 
the veteran complained of low back pain and was diagnosed 
with non-resolving low back strain on several occasions.  
Although treatment records from 1996 indicate that there was 
no scoliosis, service medical records from December 1997 and 
January 1998 note that findings for scoliosis were positive.  
Also, while scoliosis was not noted on VA examination in July 
2000, VA X-rays in September 2001 show that he had minimal 
scoliosis in addition to slight narrowing of the L5-S1 disc 
space. 

In this case, the precise nature of the scoliosis found in 
service and its relationship, if any, to the service-
connected low back condition (consisting of narrowing of L5-
S1 and lumbar strain) are not entirely clear.  

Scoliosis is an abnormal lateral deviation/curvature in the 
normally straight vertical line of the spine.  Scoliosis may 
be due to any number of causes.  See Dorland's Illustrated 
Medical Dictionary at 1181 (26th ed. 1981).  Congenital or 
developmental defects are not diseases or injuries for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9 (2003).  But in this case, it is not 
clear if the findings of scoliosis is congenital or due to 
any other cause including any incident in service.

The record also includes evidence of treatment by a private 
chiropractor in 2001; records of this treatment have not yet 
been obtained, and must be sought prior to further 
consideration of this claim, pursuant to VA's duty to assist 
a claimant in obtaining relevant medical records.  See 38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).

On remand, the veteran should be afforded a VA examination to 
assess the nature and severity of his scoliosis, to include a 
discussion of whether the condition is congenital or is 
attributable to some other cause.  The examination should 
also discuss the relationship, if any, to the veteran's 
current low back pain symptoms and to his service-connected 
low back disability; the examiner should report whether the 
scoliosis is an independent disease entity or part and parcel 
of the service-connected low back disability (narrowing of 
L5-S1 and lumbar strain).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request copies of all 
VA treatment records for the period 
since September 1999 to the present from 
the following VA medical facilities in 
Florida: West Palm Beach, Miami, and 
Fort Pierce.

2.  The RO should request that the 
veteran identify all sources of private 
medical treatment for his low back 
condition and his skin disability.  Upon 
receipt of an adequate response from the 
veteran, the RO should obtain copies of 
all relevant private treatment records, 
including records of treatment for the 
skin disability by Dr. Tim Ioannides in 
November 2000 and for the low back by a 
private chiropractor in 2001.

3.  The RO should then schedule the 
veteran for a VA examination to assess 
the nature and severity of (1) his 
current skin disability; and (2) the 
claimed scoliosis.  The claims folder 
must be provided to and reviewed by the 
examiner, and the examination report 
should note that such has been 
accomplished. 

The examination report should provide 
color photographs of the skin disability 
and all necessary measurements and 
descriptions of the disability.

The examiner should discuss all of the 
veteran's low back symptoms and 
diagnoses and should specifically 
discuss if the veteran has scoliosis, 
whether any diagnosed scoliosis is 
congenital or attributable to some other 
cause, and whether any diagnosed 
scoliosis is related to the service-
connected low back disability (narrowing 
of L5-S1 and lumbar strain).

4.  Thereafter, the RO should again 
review the record and adjudicate the 
claims for a higher rating for a skin 
disability and for service connection 
for scoliosis.  The RO must also apply 
the revised regulatory criteria 
pertaining to evaluations of skin 
disabilities and should provide the 
veteran with notice of these revised 
regulations in any supplemental 
statement of the case.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).  
If the claims remain denied, the veteran 
and his representative, if any, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV,  8.43 and 38.02.


	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



